332 F.2d 793
J. M. DUNGAN, Trustee in matter of Farmers Frozen Food Co., Appellant,v.DEPARTMENT OF AGRICULTURE, STATE OF CALIFORNIA, Appellee.
No. 18996.
United States Court of Appeals Ninth Circuit.
June 12, 1964.

Shapro, Anixter & Aronson, Raymond T. Anixter, Burlingame, Cal., Byers & Jacobs, Gilroy, Cal., James M. Conners, San Francisco, Cal., for appellant.
Stanley Mosk, Atty. Gen., of California, Donald J. Maffley, Deputy Atty. Gen., San Francisco, Cal., for appellee.
Before ORR, HAMLEY and MERRILL, Circuit Judges.
PER CURIAM:


1
We affirm the judgment of the trial court on the grounds and for the reasons stated in its opinion, In re Farmers Frozen Food Co., 221 F.Supp. 385 (N.D.Cal.1963).